Citation Nr: 1500176	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (SCC) of the nasopharynx, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the RO in Nashville, Tennessee that in pertinent part, denied service connection for SCC, also claimed as nasopharyngeal cancer and neck and throat cancer.

A video conference hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

During the pendency of this appeal, the RO adjudicated other issues that are not before the Board.  In a November 2012 rating decision, the RO granted a higher 50 percent rating for service-connected posttraumatic stress disorder (PTSD), and in a February 2013 rating decision, the RO granted a 100 percent rating for bilateral hearing loss, and special monthly compensation.  As the Veteran did not appeal these determinations, these issues are not in appellate status.

In March 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

The record before the Board consists of an electronic claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.
 
2.  The Veteran's nasopharyngeal cancer was not present in service or for many years following his discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Nasopharyngeal cancer was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by a letter dated in May 2010.  The claim was last adjudicated in September 2014.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA clinical records, and records from the Social Security Administration (SSA).  The AOJ has also considered the Veteran's lay statements and other evidence he submitted in support of his appeal.

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claim for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) . 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has submitted extensive medical and other evidence in support of his claim, and his own lay statements requesting service connection.  As will be discussed below, the Board has also considered 38 C.F.R. § 3.309(e), and a report by the National Academy of Sciences (NAS), Veterans and Agent Orange:  Update 2010 (Update 2010).  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection.  Specifically, there is no indication, besides the Veteran's own statements, that his nasopharyngeal cancer may be related to his active service, to include herbicide exposure.  While the Veteran has been diagnosed with the asserted condition, there is no evidence of such in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted conditions to service.  As such, the necessity for a VA examination has not been triggered.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA.

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was also afforded a hearing before a VLJ of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, his representative and his spouse, who testified as to the onset of his cancer and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran (via his wife) provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the March 2014 remand have been undertaken.  SSA records were obtained, additional VCAA notice was sent, the claim was readjudicated by the AOJ, and the Veteran and his representative were furnished with a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

Service Connection

The Veteran contends that he developed nasopharyngeal cancer as a result of exposure to Agent Orange during his service in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  The NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue); pharynx (including tonsils); nasal cavity (including ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924 -01 (Aug. 10, 2012).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id. 

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran had a disability during the course of his claim.  The treatment records associated with the claims file indicate that he was diagnosed with squamous cell carcinoma of the nasopharynx in April 2010, which was subsequently treated with radiation and chemotherapy. 

The Board also notes that VA has conceded the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  With a current disability and herbicide exposure conceded, the issue before the Board becomes whether the Veteran's nasopharyngeal cancer is a result of that herbicide exposure or is otherwise related to his military service.

Regarding the possibility of presumptive service connection, squamous cell carcinoma (SCC) of the nasopharynx is not a disability to which the herbicide presumption applies.  

The Veteran's representative has contended that nasopharyngeal cancer should
be considered within the respiratory cancers presumptive to Agent
Orange herbicide exposure.  See June 2012 VA Form 646 (Statement of Accredited Representative in Appealed Case.)

Pursuant to 38 C.F.R. § 3.309(e), the only respiratory cancers that qualify for presumptive service connection are cancers of the lung, bronchus, larynx, or trachea.  As previously stated, the NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue); pharynx (including tonsils); nasal cavity (including ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924 -01 (Aug. 10, 2012).  To the extent that the Veteran's representative argues that the Veteran had larynx cancer (see hearing transcript), the Board notes that the medical evidence reflects that the primary cancer was in the nasopharynx, not the larynx.  An April 2010 private PET scan showed a hypermetabolic mass centered in the nasopharynx on the left, extending into the parapharyngeal space at the left skull base most consistent with a primary nasopharyngeal neoplasm.  Presumptive service connection is not warranted under 38 C.F.R. § 3.309(e).

Additionally, there was no evidence of nasopharyngeal cancer within one year of the Veteran's discharge from service to warrant presuming it was incurred in service, as the clinical evidence of record demonstrates that the Veteran received his initial cancer diagnosis in 2010.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(a) are also not for application.

However, when a Veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on a direct basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

The Veteran's service treatment records are negative for findings or diagnoses pertaining to nasopharyngeal cancer.  In a January 1971 separation report of medical examination, the Veteran's head, face, neck, scalp, nose, sinuses, mouth and throat were clinically normal.

The post-service clinical evidence of record indicates that the Veteran was initially diagnosed with nasopharyngeal cancer in April 2010.  Several private medical records dated in 2010 reflect that the Veteran had a history of many years of heavy tobacco use prior to quitting 15 years previously.  There is no medical evidence linking the nasopharyngeal cancer with service, to include herbicide exposure in service.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for nasopharyngeal cancer.  While the Veteran does have a current disability, the most probative evidence indicates that it is not related to service and, as already discussed, presumptive service connection is not available.

To the extent that the Veteran, his representative, and his wife believe that his current disability is connected to in-service herbicide exposure, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of nasopharyngeal cancer are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the opinions by the Veteran, his representative, and his wife as to the diagnosis or etiology of his nasopharyngeal cancer is not competent medical evidence, and the Board finds the NAS report to be of greater probative value than their lay contentions. 

The Board also notes that the Veteran does not contend, and the evidence of record does not show, that he suffered from nasopharyngeal cancer during service or within one year following discharge from service.  Indeed, his cancer was diagnosed nearly 40 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran also does not allege that his nasopharyngeal cancer is etiologically related to service for reasons other than herbicide exposure, nor is there any medical evidence suggesting a direct relationship between service and his nasopharyngeal cancer.  

In summary, nasopharyngeal cancer was not shown in service or for many years thereafter.  Additionally, the most probative evidence is against a finding that the Veteran's nasopharyngeal cancer is related to herbicide exposure in service, and there is no competent evidence suggesting the Veteran's nasopharyngeal cancer is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection for nasopharyngeal cancer is denied. 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).










ORDER

Service connection for nasopharyngeal cancer is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


